 


109 HR 1635 IH: Veterans' Employment Transition Support Act of 2005
U.S. House of Representatives
2005-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
109th CONGRESS 1st Session 
H. R. 1635 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2005 
Mr. McCotter (for himself, Mrs. Miller of Michigan, Mr. Pearce, Mr. Manzullo, Mr. Sweeney, Mr. English of Pennsylvania, Mr. Renzi, Mr. Reyes, Mr. Sullivan, Mr. Shuster, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow employers a credit against income tax for hiring military service personnel who served in a combat zone or a hazardous duty area. 
 
 
1.Short titleThis Act may be cited as the Veterans' Employment Transition Support Act of 2005 or the VETS Act of 2005. 
2.Credit for employers hiring military service personnel who served in a combat zone or a hazardous duty area 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45J.Credit for employers hiring military service personnel who served in a combat zone or a hazardous duty area 
(a)General RuleFor purposes of section 38, the military service personnel employment credit for the taxable year shall be equal to— 
(1)except as provided in paragraph (2), 40 percent of the qualified first-year wages for such year, and   
(2)in the case of a disabled qualified veteran, the applicable percentage of the qualified first-year wages for such year. 
(b)Qualified wagesFor purposes of this section— 
(1)In generalThe term qualified wages means the wages paid or incurred by the employer during the taxable year to individuals who are qualified veterans. 
(2)Qualified first-year wagesThe term qualified first-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning with the day the individual begins work for the employer. 
(3)WagesThe term wages has the meaning given such term by section 51(c), without regard to paragraph (4) thereof. 
(c)Qualified veteran; hiring dateFor purposes of this section— 
(1)In generalThe term qualified veteran means any individual who is certified by the designated local agency (as defined in section 51(d)(11))— 
(A)as being a veteran (as defined in section 51(d)(3)(B)) who performed services in an area designated by the President for purposes of this section as a combat zone or as a hazardous duty area, and 
(B)as having been honorably discharged from active duty in the Armed Forces of the United States.  
(2)Hiring dateThe term hiring date has the meaning given such term by section 51(d). 
(d)Disabled qualified veteran; applicable percentage 
(1)In generalThe term disabled qualified veteran means any qualified veteran who is certified by the designated local agency (as so defined) as having a disability that has been determined under the laws administered by the Secretary of Veterans Affairs to be service-connected and that is rated by such Secretary (as of the date of the certification) as 10 percent or more disabling. 
(2)Applicable percentageThe term applicable percentage means the percentage determined in accordance with the following table: 
 
 
 
Percentage of disability:Applicable percentage: 
At least 10 but not over 2041 
At least 20 but not over 3042 
At least 30 but not over 4043 
At least 40 but not over 5044 
At least 50 but not over 6045 
At least 60 but not over 7046 
At least 70 but not over 80 47 
At least 80 but not over 9048 
At least 90 but not over 10049 
100 percent50  
(e)Certain rules to applyRules similar to the rules of section 52, and subsections (d)(11), (f), (g), (i) (as in effect on the day before the date of the enactment of the Taxpayer Relief Act of 1997), (j), and (k) of section 51, shall apply for purposes of this section.. 
(b)Credit to be part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph:  
 
(20)the military service personnel employment credit determined under section 45J(a).. 
(c)Technical amendments 
(1)Clause (iii) of section 41(b)(2)(D) of such Code is amended to read as follows: 
 
(iii)Exclusion for wages to which employment credits applyThe term wages shall not include any amount taken into account in determining the credit under section 45J(a) or 51(a).. 
(2)Subparagraph (B) of section 45A(b)(1) of such Code is amended to read as follows: 
 
(B)Coordination with other employment creditsThe term qualified wages shall not include wages attributable to service rendered during the 1-year period beginning with the day the individual begins work for the employer if any portion of such wages is taken into account in determining the credit under section 45J or 51.. 
(3)Subsection (a) of section 280C of such Code is amended by inserting 45J(a), after 45A(a),. 
(4)Paragraph (3) of section 1396(c) of such Code is amended to read as follows: 
 
(3)Coordination with other employment credits 
(A)In generalThe term qualified wages shall not include wages taken into account in determining the credit under section 45J or 51. 
(B)Coordination with paragraph (2)The $15,000 amount in paragraph (2) shall be reduced for any calendar year by the amount of wages paid or incurred during such year which are taken into account in determining the credits under sections 45J and 51.. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
Sec. 45J. Credit for employers hiring military service personnel who served in a combat zone or a hazardous duty area. 
(e)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act. 
 
